Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on December 9, 2020.
Claim 1 has been amended.
Claims 27 and 28 have been added.
Claims 3-8 and 10-26 have been canceled.
Claims 1, 2, 9, 27 and 28 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 9, 27 and 28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the application of artificial intelligence to provide an assessment, however, the specification only mentions AI in very generic terms.  Therefore the specification does not provide an adequate disclosure of exactly how AI is used to perform the claimed limitations of “querying, detecting, comparing and assigning a score.
Claim 1 recites “detecting “fake” reports”.  The specification at [0057] provides support for this claim language, however, no further description is provided regarding what is considered a “fake” report nor how the detection takes place.  Thus the specification does not provide an adequate disclosure for this limitation.
Claim 1 further recites “assigning a score related to the reported conduct based upon predefined criteria established by a programmer”.  The specification at [0058] discloses that the scoring system sets a score depending on a grading given by the programmer.  The specification does not define who the programmer is, nor does the specification provide any details regarding predefined criteria to be used in the scoring.  Thus, the specification does not provide an adequate disclosure that describes how the inventor envisioned the scoring system to operator based on predefined criteria.
Claims 2, 9, 27 and 28 are rejected based on their dependence from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 9, 27 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites categorizing the conduct as (1) relating to behaviors or instances occurring either on multiple occasions over time or being of a predefined severity, (2) relating to behaviors or instances occurring between 1 and 3 times to the same victim or more than one victim or witness having complained about the same individual for the same behaviors or because it involved a link of subordination between the victim and alleged harasser, or (3) relating to behavior or instance which occurs only on one occasion and only against the same victim, and assigning a score related to the reported conduct based upon predefined criteria established by a programmer.
(1) and (2) recite instances/behaviors occurring on multiple occasions, therefore it is unclear how to differentiate between these two categories.
(2) and (3) recite behavior/instances occurring 1 time, therefore it is unclear how to differentiate between these two categories.
The specification refers to “on their own serious enough” ([0054]) therefore it is unclear how one would understand the claimed predefined severity as no examples are given.  
As a result, a person could be the victim of a rape and it would be unclear whether the occurrence would be relegated to (1) (i.e., predefined severity), (2) (i.e., occurring 1 time to the same victim) or (3) (i.e., occurring only on one occasion and only against the same victim).
The limitation of “(3) relating to behavior or instance which occurs only on one occasion and only against the same victim” is unclear as if a behavior has only occurred once, the instance, by definition, would only be against a single victim, thus the term “the same victim” is unclear because the claims have not defined other behaviors that have occurred to that “same” victim.
Claim 1 further recites “alerting an employer”.  This limitation is unclear as the claim does not first identify an employee which is employed, therefore, alerting an employer is unclear as to what employer would be alerted in order to ensure compliance with its legal obligations.
Claims 2, 9, 27 and 28 are rejected based on their dependence from a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 9, 27 and 28 are  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) a method for reporting and analyzing harassment claims.
These limitations recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “receiving, at a central operational center”, “assessing…by applying artificial intelligence”,  “presenting a dashboard” and “alerting an employer” nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, anyone in receipt of a victim report can analysis and draw conclusions for further action based on the report and the context of the report (i.e., history of other reports, accused history, accuser history). This judicial exception is not integrated into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. See [0029]: the system is an app on a computing device or smartphone. Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.
In step 2b, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of “assessing…by applying artificial intelligence”,  “presenting a dashboard” and “alerting an employer”  is a well-known, routine and conventional practice that requires no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.)
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant argues that the claims integrate the judicial exception into a practical application through the use of providing an app, receiving data at a central operational center, assessing the reported conduct, presenting a dashboard and alerting an employer.
The Examiner respectfully disagrees.  The steps Applicant has argued are generic computer functions that merely result in claiming a system upon which the judicial exception operates.  Specifically, the “app” is merely the data input interface which then sends the data to a central location for further computer analysis.  The dashboard is also merely an interface that displays the analyzed data to an employer to enable the employer to take further action.  The system itself does not provide any remediation services or recommendations to prevent future behaviors.  The system exists merely as a means to collect data and present analyzed data.  Thus, there is no other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e., reporting via an app and displaying results via an interface).


Response to Arguments
Applicant’s arguments, filed December 9, 202, have been considered.  As Applicant states, the amendments are extensive.  No prior art has been found to disclose the limitations directed to categorizing the conduct as (1) relating to behaviors or instances occurring either on multiple occasions over time or being of a predefined severity, (2) relating to behaviors or instances occurring between 1 and 3 times to the same victim or more than one victim or witness having complained about the same individual for the same behaviors or because it involved a link of subordination between the victim and alleged harasser, or (3) relating to behavior or instance which occurs only on one occasion and only against the same victim, and assigning a score related to the reported conduct based upon predefined criteria established by a programmer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
U.S. Pub. No. 2015/0234837 to Rowe et al.: Discloses a system for tracking bullying incidents that includes viewing the number of incidents within a given area ([0050]) and a map view of incidents. ([0076]-[0077]).
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
Clancy, Kathryn B. H. • Nelson, Robin G. • Rutherford, Julienne N. • Hinde, Katie. “Survey of Academic Field Experiences (SAFE): Trainees Report Harassment and Assault”. July 16, 2014. https://doi.org/10.1371/journal.pone.0102172.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629